Citation Nr: 0600764	
Decision Date: 01/10/06    Archive Date: 01/19/06

DOCKET NO.  04-14 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for migraine headaches.

3.  Entitlement to service connection for pes planus.

4.  Entitlement to service connection for a back condition, 
muscle and joint pain, skin rashes, stomach problems, 
breathing problems, and fatigue as due to an undiagnosed 
illness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel 


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1989 to July 1989 and again from September 1990 to July 
1991.  The matter addressed in the decision below comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a December 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Chicago, Illinois, which 
denied service connection for PTSD.  

The other issues identified above are before the Board from a 
June 2002 rating decision by the Chicago RO, which denied the 
benefits sought.  The veteran was notified of this decision 
by way of a letter, date-stamped July 12, 2002.  A timely 
notice of disagreement (NOD) was received at VA in July 2003, 
and VA sent the veteran a statement of the case (SOC) on 
October 9, 2003.  While it did not appear as if the veteran 
ever returned a VA Form 9, careful review of the records 
showed, in a manila envelope usually reserved for service 
medical records and service personnel records, the VA Form 9, 
signed by the veteran and date-stamped as received by VA on 
December 3, 2003.  This timely substantive appeal places 
these issues under the Board's jurisdiction.     

The veteran now resides in Arkansas and his file is in the 
jurisdiction of the Little Rock, Arkansas RO.  

On August 27, 2004, the veteran presented testimony 
(regarding only the PTSD issue) via videoconference hearing 
from the Little Rock RO before the undersigned Veterans Law 
Judge sitting at the Central Office in Washington, DC.

The issues of entitlement to service connection for migraine 
headaches, pes planus, and a back condition, muscle and joint 
pain, skin rashes, stomach problems, breathing problems, and 
fatigue as due to an undiagnosed illness are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the veteran if further action is required 
on his part.


FINDING OF FACT

The veteran has an acceptable VA diagnosis of PTSD related to 
a verified stressful incident involving his inservice 
detainment by Iraqi authorities for approximately three days 
in June 1991.

CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all the evidence in the veteran's 
claims folder, which includes, but is not limited to:  rating 
decisions; the appellant's contentions, including those 
presented at a hearing before the Board in August 2004; 
service  medical and personnel records; the report of a 
January 2002 VA examination report; VA and private records of 
medical treatment for psychiatric problems through 2002; 
statements from friends and relatives of the veteran; a 
statement from a soldier assigned to the same unit as the 
veteran; and recently received evidence from the Resident 
Agent In Charge at the VA Office of Inspector General, 
Criminal Investigations Division verifying the veteran's 
account of the stressful experience of being detained in Iraq 
(this included an April 2005 statement from the Agent, the 
June 1991 report of the Special Agent who interrogated 
parties involved in the incident, as well as sworn statements 
and interviews obtained during the course of a VA Inspector 
General investigation).  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, all of the evidence 
submitted by the appellant or on his behalf.  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the appellant's 
claim.  

The Board notes that new evidence was received at the Board 
in May 2005.  In light of the outcome regarding the PTSD 
issue, there is no reason to remand this matter for the RO's 
initial review. 

The claims file shows that there has been sufficient VA 
compliance with the notice and duty to assist provisions of 
the law for the Board to reach a decision; and, in view of 
the outcome, any deficiencies in such notice or assistance 
have not prejudiced the veteran.  See 38 U.S.C.A. §§ 5103,  
5103A (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 (2005);  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The veteran claims that he developed PTSD due to stressful 
experiences while serving in the Persian Gulf War.  Service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).  Service connection for PTSD requires (1) medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) (i.e., under the criteria of DSM-IV); (2) a 
link, established by medical evidence, between the veteran's 
current symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2005).

The veteran experienced a stressful incident that occurred in 
June 1991, when, after he and two other soldiers crossed from 
Kuwait into Iraq, they were abducted by Iraqi officials, 
brought to Bagdad for interrogation, and detained in Iraq for 
approximately three days.  The veteran gave a detailed 
account of how he feared for his life.  While service medical 
records and personnel records made no reference to this 
incident, documents received in April 2005 from the Resident 
Agent in Charge at the VA Office of Inspector General, 
Criminal Investigations Division, verify the veteran's 
account of his stressful experience of being detained in 
Iraq.  The veteran's service stressor has been established by 
official service records or other credible supporting 
evidence.  See 38  C.F.R. § 3.304(f); See also, Moran v. 
Principi, 17 Vet. App. 149 (2003), and Cohen v. Brown, 10 
Vet. App. 128 (1997).  

Records of VA psychiatric treatment since 2001 show diagnoses 
of PTSD based on this stressful event during the Persian Gulf 
War.  More importantly, on VA examination in January 2002, 
the examiner provided a diagnosis of PTSD related to that 
stressful event, in accordance with 38 C.F.R. § 4.125(a) 
(i.e., under the criteria of DSM-IV).  The examining 
physician specifically identified the veteran's PTSD symptoms 
and related them to the stressful incident of being detained 
in Iraq.  The examining physician stated the following:  

It does appear that the patient's 
posttraumatic stress disorder symptoms are 
chronic, perhaps with intermittent acute 
exacerbations.  It appears likely that the 
onset of at least many of these symptoms was 
immediate (sic) following his traumatic 
experience. ... I[t] appears that this veteran 
does indeed meet the DSM-IV stressor 
criterion.  That is, he was exposed to a 
traumatic event in which he was confronted 
with events that involved actual, threatened 
death, or serious injury to himself and to 
others.  His response involved intense fear, 
helplessness, and horror.

The Board finds it noteworthy that the January 2002 VA 
physician's diagnosis of PTSD related to the verified 
detainment incident is not contradicted, or called into 
question, by any medical evidence of record.  With a clear, 
uncontested diagnosis of PTSD related to the verified 
stressful event, (in accordance with 38 C.F.R. § 4.125(a)), 
the evidence of records supports the veteran's claim for 
service connection.

ORDER

Service connection for PTSD is granted.


REMAND

On his December 2003 VA Form 9, the veteran indicated that he 
wished to testify with regard to these issues at a Board 
hearing held at the VA RO.  The veteran was provided a 
hearing to address his claim regarding PTSD; however, he has 
not been provided the opportunity to testify with regard to 
the other issues on appeal.  Inasmuch as Travel Board 
hearings are scheduled by the RO, the case must be remanded 
for this purpose.  

Accordingly, the case is remanded to the RO for the 
following:

The RO should arrange for the appellant 
to be scheduled for a Travel Board 
hearing before a Veterans Law Judge  at 
the No. Little Rock, Arkansas RO. 

Thereafter, the case should be processed in accordance with 
established appellate procedures.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  This claim must be afforded 
expeditious handling.  The law requires that all claims that 
are remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  


______________________________________________
MICHELLE L. KANE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


